Exhibit 10.2

Execution Version
 
FORM OF THREE-YEAR COPSYNC, INC. PROMISSORY NOTE
 
(Originally Issued in 2014)
 
 

_____________, 2014  $________

 
This Promissory Note (this Note") has been issued in connection with an
advancement of funds by ___________ (the “Payee”) to COPsync, Inc., a Delaware
corporation ("COPsync"), comprised of a [$x] advance on or about ____________,
2014.


1.   FOR VALUE RECEIVED, COPsync hereby unconditionally promises to pay to the
Payee the principal sum of $[1.5x] (__________________ DOLLARS AND NO CENTS), in
lawful money of the United States of America, according to the following
schedule (or immediately following business day):
 

 Payment Date Payment Amount

6 month note anniversary
[.075x]
12 month note anniversary
[.075x]
18 month note anniversary
[.225x]
24 month note anniversary
[.225x]
30 month note anniversary
  [.45x]
36 month note anniversary
  [.45x]

 
3.      Prepayment.  This Note may not be prepaid in whole or in part.  Any
payments received by the Lender on account of this Note shall be applied first
to accrued and unpaid interest and then to the unpaid principal balance
hereunder.


4.      Events of Default.


4.1 The following shall constitute events of default (individually an "Event of
Default"):


(a) default in the payment, when due or payable, of an obligation to pay amounts
due under this Note, which default is not cured by payment in full of the amount
due within thirty (30) days from the date that the Company receives notice of
the occurrence of such default; or


(b) filing of a petition in bankruptcy or the commencement of any proceedings
under any bankruptcy laws by or against the Company, which filing or proceeding,
is not dismissed within ninety (90) days after the filing or commencement
thereof.


4.2 If an Event of Default shall occur and be continuing, the holder may, at the
holder’s option, declare this Note to be immediately due and payable without
further notice or demand, whereupon this Note shall become immediately due and
payable without presentment, demand or protest, all of which are hereby waived
by the Company.


5.  Waivers.  COPsync waives demand for payment, presentment, protest, notice of
protest and non-payment, or other notice of default, notice of acceleration and
intention to accelerate, and agrees that its liability under this Note shall not
be affected by any renewal or extension in the time of payment hereof or any
other indulgences and hereby consents to any and all renewals, extensions,
indulgences, releases or changes.
 
                 
Initial  
 
1

--------------------------------------------------------------------------------

 
Execution Version


No waiver by Payee of any of its rights or remedies hereunder shall be
considered a waiver of any other or subsequent right or remedy of Payee; no
delay or omission in the exercise or enforcement by Payee of any such rights or
remedies shall be construed as a waiver thereof; and no exercise or enforcement
of any such rights or remedies shall be held to exhaust any such right or
remedy.
 
6.  Usury Savings Clause.  Any provision herein, in any other document securing
the payment of this Note, or in any other agreement or commitment between
COPsync and Payee, whether written or oral, expressed or implied, to the
contrary notwithstanding, Payee shall never be entitled to charge, receive, or
collect, nor shall amounts received hereunder be credited as interest so that
Payee shall be paid, a sum greater than interest at the maximum nonusurious
interest rate, if any, that at any time may be contracted for, charged,
received, or collected on the indebtedness evidenced by this Note under
applicable law (the “Maximum Rate”).  It is the intention of the parties that
this Note, and all other instruments securing the payment of this Note or
executed or delivered in connection herewith, shall comply with applicable
law.  If Payee ever contracts for, charges, receives, or collects, anything of
value which is deemed to be interest under applicable law, and if the occurrence
of any circumstance or contingency, whether acceleration of maturity of this
Note, delay in advancing proceeds of this Note; or other event, should cause
such interest to exceed interest at the Maximum Rate, any such excess amount
shall be applied to the reduction of the unpaid principal balance of this Note
or any other indebtedness owed to Payee by COPsync, and if this Note and such
other indebtedness is paid in full, any remaining excess shall be paid to
COPsync.  In determining whether or not the interest hereon exceeds interest at
the Maximum Rate, the total amount of interest shall be spread throughout the
entire term of this Note until its payment in full in a manner which will cause
the interest rate on this Note not to exceed the Maximum Rate.
 
7.  Governing law.  This Note shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of Texas excluding (except for matters governed by the Uniform Commercial Code
as in effect in the State of Texas from time to time) choice of-law principles
of the law of such state that would require the application of the laws of a
jurisdiction other than such state.
 
COPSYNC, INC.

 
                                                                                   
Ronald A. Woessner
Chief Executive Officer
______,  ___, 2014
 
                 
Initial  
 
2

--------------------------------------------------------------------------------

 